                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                  8:11CR174

       vs.
                                                     ORDER ON APPEARANCE FOR
PEDRO TORRES,                                      SUPERVISED RELEASE VIOLATION

                      Defendant.


       The defendant appeared before the Court on September 12, 2019 regarding
Petition for Offender Under Supervision [46]. Mary C. Gryva represented the defendant.
Donald J. Kleine represented the government. The defendant was advised of the alleged
violation(s) of supervised release, right to retain or appointment of counsel, and any right
to a preliminary hearing in accordance with Federal Rule of Criminal Procedure
32.1(a)(3).
       The defendant requested a preliminary hearing. Fed. R. Crim. P. 32.1(b)(1)(A).
The preliminary hearing is scheduled before Magistrate Judge Susan M. Bazis in
Courtroom No. 7, Roman L. Hruska U.S. Courthouse, 111 South 18th Plaza, Omaha,
Nebraska, at 2:30 p.m. on September 19, 2019.
       The government moved for detention based upon risk of flight and danger. The
defendant requested a continuance of the detention hearing. The detention hearing is
continued to U.S. Magistrate Judge Susan M. Bazis in Courtroom No. 7, Roman L. Hruska
U.S. Courthouse, 111 South 18th Plaza, Omaha, Nebraska, at 2:30 p.m. on September
19, 2019. The defendant will remain detained pending further order of the court.
       IT IS SO ORDERED.


       Dated this 12th day of September, 2019.

                                                 BY THE COURT:

                                                 s/ Michael D. Nelson
                                                 U.S. Magistrate Judge
